               Case 1:19-cr-00291-LAP Document 183
                                               182 Filed 09/21/20
                                                         09/18/20 Page 1 of 1

                                             590 Madison Avenue, 20th Floor, New York, NY 10022-2524                        g   p212 223-4000     g   f212 223-4134




  Daniel Zelenko
  (212) 895-4266
  dzelenko@crowell.com


                                                            September 18, 2020

  VIA ELECTRONIC MAIL
                                                                                         The travel request is approved.
  The Honorable Loretta A. Preska                                                        SO ORDERED.
  United States District Judge                                                           Sept. 21, 2020
  United States Courthouse
  500 Pearl Street
  New York, NY 10007-1312

           Re:             Lucas Ologbenla 1:19-cr-00291-LAP

  Dear Judge Preska,

          We are writing in connection with our client, Lucas Ologbenla, concerning his pretrial
  release in the above-referenced matter. Mr. Ologbenla’s conditions of release include travel
  limited to the Southern District of New York, Pennsylvania and points in between for travel. I
  am writing to request a temporary modification of our client’s travel restriction to allow him to
  travel to Atlanta, Georgia from October 2nd, 2020 to October 7th, 2020 for work purposes.

          Mr. Ologbenla works as a club promoter and concert organizer, in addition to his day job.
  Between October 2nd and October 7th, 2020 his promotion company will be hosting several
  events in Atlanta, Georgia. We consulted with AUSA Daniel Wolf and AUSA Rebecca Dell
  who deferred to pretrial services. EDPA Pretrial Services Officer Jimmy Gedeus has no
  objections to the travel modification.

        We therefore respectfully request that Mr. Ologbenla’s conditions of release be
  temporarily modified to permit him to travel to Atlanta, Georgia from October 2nd, 2020 to
  October 7th, 2020.

            Please do not hesitate to contact me if you have any questions.

                                                                        Sincerely,

                                                                        /s/Daniel Zelenko

                                                                        Daniel Zelenko

  Cc : Daniel Wolf, Assistant United States Attorney
        Rebecca Dell, Assistant United States Attorney
  (via electronic mail)


Crowell & Moring LLP   g   www.crowell.com   g   Washington, DC   g   New York   g   San Francisco   g   Los Angeles   g   Orange County   g   London   g   Brussels
